DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
2. Claims 1-22 are allowed.

3. The following is an Examiner’s reason for allowance.
4. Regarding claim 1 (apparatus), 19 (apparatus) and 21 (apparatus) the closest prior art of record is Jinno et al (Spectrum- Efficient and Scalable Elastic optical path Network: Architecture, Benefits, and Enabling Technologies – 2009 attached). Regarding claim 1, Jinno discloses a coherent optical transmitter configured to generate a modulated optical signal within a portion of optical spectrum defined by a spectral position and spectral width, where n is an integer greater than 1;(optical transponder with bandwidth variable cross connect to provide transmission and reception of the optical signal wherein the optical spectrum spans over the entire frequency range with plurality of bins of different size; see figure 1; (equivalent to Applicant’s figure 9) and wherein the spectral position and spectral width are specified by to the coherent optical transmitter via a management system; ;( SLICE network with a bandwidth variable transponder at the network edge and bandwidth variable WXC in the network core to achieve high spectral resource utilization, see page 68, column and figure 2).


However regarding claim 19, prior art of record fails to disclose wherein the spectral width is ‘n’ bins and each bin is a same size.

However regarding claim 21, prior art of record fails to disclose wherein the spectral width is ‘n’ bins and each bin is a same size.

The Examiner found no suggestion or motivation to combine similar teachings from prior
art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue and to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance”.

Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as reproduced below.

a. Sullivan et al; (US 2012/0328296) discloses an optical spectrum utilization such that an unallocated portions of the spectrum; see figure 3.

b. Patel et al; (US 8873962) discloses flexible optical wavelength division multiplexing network determining a traffic routing in WDM network, see figure 1b.

c. Sambo et al; (US 2015/0215688) discloses an optical communications network using bandwidth variable wavelength switching and spectrum assignment, see figure 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636